Citation Nr: 0518673	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  94-47 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for angioneurotic 
edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That rating decision confirmed and 
continued a 10 percent rating for angioneurotic edema that 
had been in effect since April 1980, and granted service 
connection for post-traumatic stress disorder (PTSD) rated 10 
percent from January 1993.  The veteran disagreed with the 
level of disability assigned.  In July 1998, the RO granted a 
total rating for PTSD effective the date of the grant of 
service connection.  This is the highest rating available 
under the schedule, and is therefore considered a full grant 
of the benefits sought on appeal with regard to the issue of 
an increased initial evaluation for PTSD.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In August 2000, the issue of an increased rating for the 
veteran's service-connected angioneurotic edema was remanded 
by the Board for further development and adjudication.  This 
having been completed, the matter is again before the Board.


FINDINGS OF FACT

1.  The veteran failed to report to VA examinations scheduled 
to take place in May, June and July 2003, and September 2004, 
and was advised by the RO that his appearance at these 
examinations was necessary for VA to adjudicate his claim 
seeking an increased rating for his angioneurotic edema, and 
he has not responded to the RO's inquiries about his failure 
to report.

2.  The veteran has not demonstrated good cause for his 
failure to report for the May, June and July 2003, and 
September 2004 VA examinations.


CONCLUSION OF LAW

1.  The veteran's claim for a disability rating in excess of 
10 percent for angioneurotic edema must be denied as a matter 
of law.  38 C.F.R. § 3.655 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in June 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of increased rating 
for angioneurotic edema, as well as the types of evidence VA 
would assist him in obtaining.  The veteran was informed of 
his responsibility to identify, or submit directly to VA 
medical evidence that shows that his service-connected 
disability had gotten worse, and specifically, that the 
angioneurotic edema was moderate, indicated by frequent 
attacks of moderate extent and duration.  The veteran was 
also informed that this evidence could consist of medical 
records, statements from his doctor, or statements from other 
individuals able to describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  In addition, the veteran was notified that, 
although VA would assist the veteran in obtaining certain 
kinds of evidence, it was ultimately his responsibility to 
ensure that the evidence was received.  

By way of October 1993 and October 1995 rating decisions, a 
September  1994 Statement of the Case, and September and 
November 1997, July 1998, April 2000, and September and 
December 2004 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing his claim, and the basis for the 
denial of his claim.  These documents, as well as the RO's 
June 2004 letter, also specifically informed the veteran of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the September and 
December 2004 Supplemental Statements of the Case and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, and statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that the veteran's case has 
been previously remanded for additional development.  
Pursuant to this remand, the RO noted that the veteran had 
failed to report for a VA examination in May 1999, but found 
that the veteran may not have received notice of the 
examination due to problems with the veteran's address.  The 
RO was directed to verify the veteran's address and attempt 
to schedule a VA examination in connection with his claim.  
In compliance with the remand, the RO sent numerous letters 
to the veteran, using three addresses identified by the Board 
and also using other addresses obtained by the RO.  These 
letters attempted to locate the veteran, verify his address, 
and schedule him for an examination.  The veteran was also 
informed that conducting a VA examination was necessary in 
order make a determination on his claim and that failure to 
report could mean a denial of the claim.  Four examinations 
were scheduled in May, June and July 2003 and again in 
September 2004.  Despite the best efforts of the RO, the 
veteran did not report for any of these examinations.  In 
this regard, the Board notes that the RO managed to contact 
the veteran on several occasions at which times the veteran 
indicated that he was not interested in pursuing this appeal 
in that he was previously granted a 100 percent evaluation 
for PTSD and felt that a higher rating for his angioneurotic 
edema would not make any difference.  In these circumstances, 
the Board finds that VA undertook reasonable development with 
respect to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Claim for increased rating for angioneurotic edema.

In August 2000, the Board remanded the veteran's claim so 
that the RO could attempt to verify the veteran's address by 
attempting to contact the veteran at each of three addresses 
identified by the Board.  Once this was accomplished, if a 
written withdrawal of his appeal was not obtained, the RO was 
to schedule the veteran for another VA examination in 
connection with his claim.  A copy of the notification of 
scheduled examination was to be associated with the claims 
file and was to include the effect of failure to report for 
the examination.  

The RO complied with these instructions and sent numerous 
letters to, not only the three addresses specifically noted 
in the Board's remand, but also to other addresses located by 
the RO in the course of their attempts to comply with the 
Board's instructions.  In this regard, the Board notes that 
the RO was eventually successful in locating the veteran in 
Mexico.  A new address for the veteran was entered into the 
VA computer database in May 2003.  In addition, the RO 
scheduled the veteran for four separate VA examinations in 
May, June and July 2003 and September 2004.  At least two of 
these notices were sent to the veteran's new address; others 
were sent to his most recent addresses and to his wife's 
addresses in San Diego.  And the Board notes that these 
notice letters also advised the veteran that conducting a VA 
examination was necessary in order make a determination on 
this claim and that failure to report for the examination 
without a finding of good cause may lead to the denial of his 
claim.  

Based on the above, the Board finds that the veteran was 
properly notified of the VA examinations.  The veteran, 
however, failed to respond to any of the notices or report 
for any of the examinations scheduled by the RO.  The RO 
documented each examination request, to include addresses to 
which the request was sent, and each instance of failure to 
report, in the veteran's claims file as requested in the 
Board's remand.  In this regard the Board notes that the 
record in this case clearly indicates that the veteran does 
not wish to pursue this claim.  As early as June 1999, after 
the veteran received a 100 percent evaluation for his 
service-connected PTSD, he told the RO that he was not 
interested in pursuing an increased rating for his service-
connected angioneurotic edema.  The June 1999 Report of 
Contact indicated that the veteran was aware of his 100% 
status and felt that additional percentage was unnecessary.  
And there have been additional similar notations in the 
record, the latest being a December 2004 Report of Contact in 
which that veteran is reported to have stated that "since he 
is already 100% he is not interested in continuing the 
appeal."  The veteran, however, has never, despite continual 
prompting by the RO, signed a written waiver so that the 
matter could be closed.    

In this case, regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

To date, the veteran has neither provided an explanation for 
his failure to appear at any of the VA examinations scheduled 
in 2003 and 2004, although one can be inferred from his 
statements to the RO as noted above, nor has he indicated any 
willingness to report for another examination.  As previously 
noted, "[w]hen a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied, unless 
the appellant has good cause for his failure to appear."  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  As no such 
good cause has been shown, the claim must be denied.  
Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that, in the future, a claim for an 
increased rating for this disability may be considered, among 
other things, on a showing that he is willing to report for 
an examination.  At present, however, there is no basis upon 
which to grant the benefit sought on appeal.


ORDER

An increased rating for angioneurotic edema is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


